DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant, on pages 11-12 of the remark, argues that Yang therefore fails to describe or suggest "receiving, by a user plane network element, a first message from a control plane network element, wherein the first message carries a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers generated by the control plane network element in an offline charging call detail record" (emphasis added), as claimed.  However, the Examiner respectfully disagrees.
First, Yang discloses in at least paragraphs 47, 54 and 63 that the control plane function transmits a message to the user plane function.  The message includes a usage reporting rule (URR) which comprise a TQM and at least one reporting trigger set to envelope closure.  However, Yang does not disclose a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers generated by the control plane network element in an offline charging call detail record.  Therefore, the Examiner relies on Sharma reference in which discloses the above limitations.
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the rejection, the primary reference Rezaiifar teaches the “subpackets". The examiner combined Rosier merely for the idea of match of an identifier of the current “subpacket” (i.e. acknowledgement in Rosier) and an unexpected next identifier generated in response. Therefore, the combination teaches the argued limitation.
Applicant, on pages 11-12 of the remark, argues that Sharma also fails to describe or suggest "receiving, by a user plane network element, a first message from a control plane network element, wherein the first message carries a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers generated by the control plane network element in an offline charging call detail record," as claimed.  However, the Examiner respectfully disagrees.
First, the claim merely recites “maximum number of charging conditions changes;” therefore, the Examiner broadly and reasonably interprets “maximum number of charging conditions changes” as changing data volume limits and time.    
	Second, Sharma discloses at least in paragraph 4-5 that when the network detects data volume and time limit changing up to maximum number, 100 MB and 15 minutes respectively. 
Sharma also discloses in paragraph 29 that the data volume limit can be changed to 100 KB.  The network sends the interim accounting request to the offline charging system when the condition is met.  In other words, the maximum data volume for charging condition changes from 100 MB to 100 KB.  Now, the maximum data volume for charging condition changes is equal to a maximum quantity of traffic containers which is 100 KB.   For the reasons above, the Examiner contends that the combination of references shows all limitations in the claim.
Third, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the rejection, the primary reference Rezaiifar teaches the “subpackets". The examiner combined Rosier merely for the idea of match of an identifier of the current “subpacket” (i.e. acknowledgement in Rosier) and an unexpected next identifier generated in response. Therefore, the combination teaches the argued limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. 20210136235) in view of Sharma et al. (U.S. 20140273933).
For claim 1, Yang et al. disclose an offline charging call detail record threshold control method based on a control and user plane separation (CUPS) protocol, comprising: 
receiving, by a user plane network element, a first message from a control plane network element, wherein the first message carries a usage reporting rule (URR) generated by the control plane network element in an offline charging call detail record (at least [0047] and [0054].   The method is performed in a CP (control plane) node of the radio communication network and comprises setting a time quota mechanism (TQM) in a usage reporting rule (URR), to which its corresponding service data flows (SDFs) are applicable for envelope reporting, setting at least one reporting trigger in the URR, to instruct the UP function to generate a usage report upon closure of an envelope, setting a measurement method in the URR, to instruct the UP function to collect usage of volume, time and/or event, sending the set URR to the UP function, receiving one or more usage reports from the UP function, in response to the sent URR, wherein the received usage report(s) comprises at least a usage report trigger set to envelope closure, determining a starting time and/or an ending time for each envelope, based on the received usage report(s), and storing each envelope, with the determined starting time and/or ending time, for online or offline charging).  However, Yang et al. do not disclose a first message carries a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers generated by the control plane network element in an offline charging call detail record; calculating, by the user plane network element, a quantity of charging condition changes when an event of reporting charging information to the control plane network element occurs; reserving, by the user plane network element, at least one of a value of currently accumulated used traffic or a value of currently accumulated used time when the quantity of charging condition changes is less than the maximum quantity of charging condition changes; and clearing, by the user plane network element, charging information on a user plane network element side when the quantity of charging condition changes is equal to the maximum quantity of charging condition changes. 
	In the same field of endeavor, Sharma et al. disclose a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers (at least [0004].   A charging event is triggered if the volume of downlink data and/33 or uplink data for an end user exceeds a maximum. For example, the downlink limit may be 100 MB, and the uplink limit may be 10 MB. For the time limit, a charging event is triggered if a time limit has expired since the last charging event. For example, the time limit may be 15 minutes.  For example, if the data usage exceeds the threshold, then the computer system sends the interim accounting request to the offline charging system responsive to expiry of the time limit.); 
calculating, by the user plane network element, a quantity of charging condition changes when an event of reporting charging information to the control plane network element occurs (at least [0004]-[0005].    A charging event is triggered again if a time limit has expired since the last charging event.   When trigger conditions are detected, the network element reports the charging event to the OFCS in the form an accounting request, such as a Diameter Rf Accounting Request (ACR).); 
reserving, by the user plane network element, at least one of a value of currently accumulated used traffic or a value of currently accumulated used time when the quantity of charging condition changes is less than the maximum quantity of charging condition changes (at least [0014].   If the data usage does not exceed the threshold, then the method includes stopping the interim accounting request from being sent to the offline charging system responsive to expiry of the time limit.  In other words, the system stores or buffers data in a memory until it detects expiry of a time limit.  For example, if the data usage exceeds the threshold, then the computer system sends the interim accounting request to the offline charging system responsive to expiry of the time limit.); and 
clearing, by the user plane network element, charging information on a user plane network element side when the quantity of charging condition changes is equal to the maximum quantity of charging condition changes (at least Fig. 2 and [0036].   CTF 116 described herein intelligently reports an interim accounting request to OFCS 150 if the data usage of UE 120 exceeds the data threshold upon expiry of a time limit.  Once a report is sent to OFCS 150, the report may be cleared/deleted from the memory, the system then loops back to step 202 again (see Fig.2.))
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yang et al. as taught by Sharma et al. for purpose of saving network resources.
For claim 2, the combination of Yang et al. and Sharma et al. disclose the method according to claim 1.  Furthermore, Sharma et al. disclose wherein the first message further carries at least one of a time threshold or a traffic threshold (at least Fig. 2 and [0036].   CTF 116 described herein intelligently reports an interim accounting request to OFCS 150 if the data usage of UE 120 exceeds the data threshold upon expiry of a time limit.  Once a report is sent to OFCS 150, the report may be cleared/deleted from the memory, the system then loops back to step 202 again (see Fig.2.))
For claim 3, the combination of Yang et al. and Sharma et al. disclose the method according to claim 1.  Furthermore, Yang et al. disclose wherein when a charging information reporting condition is met or an instant query request from the control plane network element is received, the event of reporting, by the user plane network element, charging information to the control plane network element occurs, wherein the charging information reporting condition comprises that a current time is a tariff switch time (at last [0047].  The method is performed in a CP node of the radio communication network and comprises setting a time quota mechanism (TQM) in a usage reporting rule (URR), to which its corresponding service data flows (SDFs) are applicable for envelope reporting, setting at least one reporting trigger in the URR, to instruct the UP function to generate a usage report upon closure of an envelope, setting a measurement method in the URR, to instruct the UP function to collect usage of volume, time and/or event, sending the set URR to the UP function, receiving one or more usage reports from the UP function, in response to the sent URR, wherein the received usage report(s) comprises at least a usage report trigger set to envelope closure, determining a starting time and/or an ending time for each envelope, based on the received usage report(s), and storing each envelope, with the determined starting time and/or ending time, for online or offline charging.) 
For claim 4, the combination of Yang et al. and Sharma et al. disclose the method according to claim 3.  Furthermore, Yang et al. disclose wherein the instant query request carries an indication parameter, and the indication parameter indicates whether the control plane network element closes a currently opened offline charging call detail record after receiving charging information reported by the user plane network element ([0116]-[0117]. The UP function in response thereto starts measuring traffic. When the first traffic is detected, an envelope start time is set to t1. After a BTI a usage report is triggered, and the requested volume and time usage are reported, as well as the start time t1 and the end time t2. The usage report also indicates the usage report trigger to be envelope closure.  The CP function receives the usage report and determines the envelop start time and end time, and based on the indication of the trigger being envelope closure creates and stores a first envelope.)
For claim 5, the combination of Yang et al. and Sharma et al. disclose the method according to claim 4.  Furthermore, Yang et al. disclose wherein when the indication parameter indicates that the control plane network element closes the currently opened offline charging call detail record after receiving the charging information reported by the user plane network element ([0116]-[0117]. The UP function in response thereto starts measuring traffic. When the first traffic is detected, an envelope start time is set to t1. After a BTI a usage report is triggered, and the requested volume and time usage are reported, as well as the start time t1 and the end time t2. The usage report also indicates the usage report trigger to be envelope closure.  The CP function receives the usage report and determines the envelop start time and end time, and based on the indication of the trigger being envelope closure creates and stores a first envelope.)  On the other hand, Sharma et al. disclose clearing, by the user plane network element, charging information on the user plane network element side after reporting the charging information to the control plane network element (at least Fig. 2 and [0036].   CTF 116 described herein intelligently reports an interim accounting request to OFCS 150 if the data usage of UE 120 exceeds the data threshold upon expiry of a time limit.  Once a report is sent to OFCS 150, the report may be cleared/deleted from the memory, the system then loops back to step 202 again (see Fig.2.))
 	For claim 6, the combination of Yang et al. and Sharma et al. disclose the method according to claim 2.  Furthermore, Sharma et al. disclose further comprising: when accumulated used traffic reaches the traffic threshold or accumulated used time reaches the time threshold in the user plane network element, reporting, by the user plane network element, charging information to the control plane network element (at least [0014].   If the data usage does not exceed the threshold, then the method includes stopping the interim accounting request from being sent to the offline charging system responsive to expiry of the time limit.  In other words, the system stores or buffers data in a memory until it detects expiry of a time limit.  For example, if the data usage exceeds the threshold, then the computer system sends the interim accounting request to the offline charging system responsive to expiry of the time limit.), and clearing charging information on the user plane network element side; and closing, by the control plane network element, the currently opened offline charging call detail record after receiving the charging information (at least Fig. 2 and [0036].   CTF 116 described herein intelligently reports an interim accounting request to OFCS 150 if the data usage of UE 120 exceeds the data threshold upon expiry of a time limit.  Once a report is sent to OFCS 150, the report may be cleared/deleted from the memory, the system then loops back to step 202 again (see Fig.2.)) 
 For claim 7, the combination of Yang et al. and Sharma et al. disclose the method according to claim 2.  Furthermore, Yang et al. disclose sending, by the control plane network element, the first message; receiving, by the control plane network element, the charging information reported by the user plane network element; and generating, by the control plane network element, a traffic container based on the charging information (at least [0134]. The CP function in response thereto sets a URR with a TQM comprising an indication of CTP, and IDT of 20 s, a BTI of 10 s, a QHT of 30 s, and volume and time quotas. A request with the URR is sent to the UP function.  The CP function receives the usage report and based on the indication of the trigger being QHT creates reports the envelope to the OCS, the report comprising the first envelope and summarized volume usage.)
For claim 8, Yang et al. disclose an offline charging call detail record threshold control method based on a control and user plane separation CUPS protocol, comprising: 
sending, by a control plane network element, a first message to a user plane network element, wherein the first message carries a usage reporting rule (URR) generated by the control plane network element in an offline charging call detail record (at least [0047] and [0054].   The method is performed in a CP (control plane) node of the radio communication network and comprises setting a time quota mechanism (TQM) in a usage reporting rule (URR), to which its corresponding service data flows (SDFs) are applicable for envelope reporting, setting at least one reporting trigger in the URR, to instruct the UP function to generate a usage report upon closure of an envelope, setting a measurement method in the URR, to instruct the UP function to collect usage of volume, time and/or event, sending the set URR to the UP (user plane) function, receiving one or more usage reports from the UP function, in response to the sent URR, wherein the received usage report(s) comprises at least a usage report trigger set to envelope closure, determining a starting time and/or an ending time for each envelope, based on the received usage report(s), and storing each envelope, with the determined starting time and/or ending time, for online or offline charging); and receiving charging information reported by the user plane network element, and generating a traffic container based on the charging information (at least[0134]. The CP function receives the usage report and based on the indication of the trigger being QHT creates reports the envelope to the OCS, the report comprising the first envelope and summarized volume usage.) 
However, Yang et al. do not disclose a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers
 In the same field of endeavor, Sharma et al. disclose a maximum quantity of charging condition changes, and the maximum quantity of charging condition changes is equal to a maximum quantity of traffic containers (at least [0004].   A charging event is triggered if the volume of downlink data and/33 or uplink data for an end user exceeds a maximum. For example, the downlink limit may be 100 MB, and the uplink limit may be 10 MB. For the time limit, a charging event is triggered if a time limit has expired since the last charging event. For example, the time limit may be 15 minutes.  For example, if the data usage exceeds the threshold, then the computer system sends the interim accounting request to the offline charging system responsive to expiry of the time limit.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yang et al. as taught by Sharma et al. for purpose of saving network resources.
	For claims 9-10, the claims have features similar to claims 4-5.  Therefore, the claims are also rejected for the same reasons in claims 4-5.  
	For claims 11-16, the claims have features similar to claims 1-6.  Therefore, the claims are also rejected for the same reasons in claims 1-6.  
	For claims 17-19, the claims have features similar to claims 8-10.  Therefore, the claims are also rejected for the same reasons in claims 8-10.  
For claim 20, the claim has features similar to claims 1 and 7.  Therefore, the claims are also rejected for the same reasons in claims 1 and 7.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  6/11/22